UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:May 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2014 Investment Adviser Smead Capital Management, Inc. 600 University Street, Suite 2412 Seattle, Washington 98101 Phone: 877-807-4122 www.smeadfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 11 STATEMENT OF ASSETS AND LIABILITIES 13 STATEMENT OF OPERATIONS 14 STATEMENTS OF CHANGES IN NET ASSETS 15 FINANCIAL HIGHLIGHTS 16 NOTES TO FINANCIAL STATEMENTS 19 NOTICE OF PRIVACY POLICY & PRACTICES 27 ADDITIONAL INFORMATION 28 Dear Shareholders: It was inevitable that a time would come when our relatively concentrated portfolio of common stocks at the Smead Value Fund would hit a period of under-performance. That time was the semi-annual period ended 05/31/2014 as we saw a return of 5.79% (SMVLX) versus a gain in the S&P 500® Index of 7.62% and a gain in the Russell 1000 Value Index of 8.20%. Our best performing stocks in the last sixth months were Walgreen, Walt Disney, and Mylan. Our poorest performers were Starbucks, Navient, and Aflac. We are neither frustrated nor surprised by this activity in the U.S. stock market. First, we practice very low levels of turnover and are willing to reinvest unrealized gains in the hopes of producing even more gains in the future. Second, the studies show that even some great managers underperform against their benchmark over multi-decade time periods. Third, it seems to us that tech and biotech hit a very over-due correction in some of the most visible momentum stocks during the second quarter. And a correction also got started in the small-cap stock arena, which caused investors to sell stocks that had done well over the last two to three years. We were fortunate to have owned many that had done well. Lastly, our portfolio is built around what we view as a very successful domestic economy in the U.S. and in the first half of this year investors began to question the economy’s ability to grow at greater than 3.00% rate. We are not only excited about the long-term future prospects of our companies, but also very excited about the emergence of Americans between the ages of 18 and 37 years old. They are 86-million strong and are likely to see their careers and lives blossom in the next ten years. As they blossom, they will have a material effect on household formation, fertility, home buying and building and car buying. These factors are historically at the core of surges in Gross Domestic Product growth in the U.S. We believe that our consumer-centric portfolio and dominant position in banking can lead to above-average gains if these positive forces drive economic success. As we look around, we notice that our view of the markets is lonely. But as our company slogan says, “Only The Lonely Can Play.” Cracker Jack Advertising jingles from your childhood never seem to leave your memory. “What do you want when you’ve got to eat something, and it’s gotta be sweet, and it’s gotta be a lot, and you’ve gotta have it now? What do you get?” The answer in the commercial was Crackerjax. The question in a world of historically low interest rates and five-year look-back returns of 18.40% compound in the S&P 500® Index, is that do investors do now when you’ve got to invest in something? As you might guess, at Smead Value Fund, the answer is for us to follow our discipline. Our discipline is three-fold. First, valuation matters dearly. Therefore, in a market like this where most boats have floated, we return to finding companies that fit all eight of our criteria and are a bargain from a historical standpoint. We like that which is contentious, especially if the officers, directors and greater than 5% holders are buying. Second, we want to hold businesses for a long time. Studies show that over very long time periods that dividends can make up over 40% of the total return from owning common stocks. To get the dividends and dividend increases, you must stay put for decades. Fishermen who keep their bait in the water and surfers who stay on their surfboard have a tendency to catch the best fish and waves. We treat our partial ownership like we have taken a small part of the company private for an extended time period. 3 Third, we must own very high quality businesses to have the constitution and courage to sit through all the ups and down which get handed out by the US stock market. We think the reason you can make more money in stocks than in other liquid asset classes is because you don’t get to know how your results will get handed out and it’s very possible to be underwater in the first year or two that you invest. Thank you to our shareholders for allowing us to practice our discipline in the Smead Value Fund. William Smead Tony Scherrer, CFA Portfolio Manager Co-Portfolio Manager Past performance is not a guarantee of future results. The information provided herein represents the opinion of Smead Capital Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of fund holdings. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. You cannot invest directly in an index. 4 SMEAD VALUE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution (12b-1) fees, shareholder servicing fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/13 - 5/31/14) for the Investor and Institutional Classes and (1/27/14 - 5/31/14) for Class A. Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay a maximum initial sales charge of 5.75% when you invest. Class A shares are also subject to a contingent deferred sales charge of 1.00% for purchases of $1,000,000 or more that are redeemed within eighteen months of purchase. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.Individual retirement accounts (“IRAs”) accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange traded funds (“ETFs”) or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such 5 SMEAD VALUE FUND Expense Example (Continued) (Unaudited) as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Expenses Paid Beginning Ending During Period Account Value Account Value January 27, 2014 - January 27, 2014 May 31, 2014 May 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 125/365 (to reflect the period since inception). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2013 - December 1, 2013 May 31, 2014 May 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.26%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2013 - December 1, 2013 May 31, 2014 May 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.01%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 SMEAD VALUE FUND Investment Highlights (Unaudited) The Fund will seek long-term capital appreciation through concentrated positions.Therefore, the Fund will maintain approximately 25-30 companies in its portfolio.The Fund will invest in U.S. large capitalization companies through ownership of common stock. Sector Breakdown (% of Investments) Continued 7 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2014 Since Inception 3 Months (1/24/2014) Class A Shares (0.75)% 5.05% S&P 500® Index (Total Return) 3.97% 8.28% Russell 1000 Value Index (Total Return) 4.87% 9.03% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500® Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The S&P 500® Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 Value Index companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $10,000 Investment * Commenced Operation (1/27/2014) Continued 8 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2014 Since Inception One Year Five Years (1/2/2008) Investor Class Shares 16.74% 21.80% 7.62% S&P 500® Index (Total Return) 20.45% 18.40% 6.87% Russell 1000 Value Index (Total Return) 19.60% 18.44% 6.08% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500® Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The S&P 500® Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 Value Index companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date Continued 9 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2014 Since Inception One Year Three Years (12/18/2009) Institutional Class Shares 17.04% 21.58% 19.00% S&P 500® Index (Total Return) 20.45% 15.15% 15.75% Russell 1000 Value Index (Total Return) 19.60% 15.12% 15.82% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500® Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The S&P 500® Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 Value Index companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $1,000,000 Investment * Inception Date 10 SMEAD VALUE FUND Schedule of Investments May 31, 2014 (Unaudited) Shares Value COMMON STOCKS 97.46% Banks 12.92% Bank Of America Corp. $ JPMorgan Chase & Co. Wells Fargo & Co. Consumer Durables & Apparel 2.66% NVR, Inc. (a) Consumer Services 5.90% H&R Block, Inc. McDonald’s Corp. Starbucks Corp. Diversified Financials 10.31% Franklin Resources, Inc. Navient Corp. (a) SLM Corp. Berkshire Hathaway, Inc. – Class B (a) Food & Staples Retailing 5.30% Walgreen Co. Health Care Equipment & Services 3.87% Abbott Laboratories Medtronic, Inc. Insurance 6.45% Aflac, Inc. Chubb Corp. Media 14.23% Comcast Corp. – Class A Gannett Co., Inc. Walt Disney Co. The accompanying notes are an integral part of these financial statements. 11 SMEAD VALUE FUND Schedule of Investments (Continued) May 31, 2014 (Unaudited) Shares Value Pharmaceuticals, Biotechnology & Life Sciences 16.46% AbbVie, Inc. $ Amgen, Inc. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Retailing 11.55% Cabela’s, Inc. – Class A (a) Home Depot, Inc. Nordstrom, Inc. Software & Services 7.81% Accenture PLC – Class A (b) eBay, Inc. (a) TOTAL COMMON STOCKS (Cost $636,988,480) MONEY MARKET FUNDS 2.30% Cash Equivalent 2.30% Dreyfus Cash Management, 0.030% (c) TOTAL MONEY MARKET FUNDS (Cost $17,513,605) TOTAL INVESTMENTS (Cost $654,502,085) 99.76% Other Assets in Excess of Liabilities 0.24% TOTAL NET ASSETS 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at May 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by Smead Capital Management, Inc. The accompanying notes are an integral part of these financial statements. 12 SMEAD VALUE FUND Statement of Assets and Liabilities May 31, 2014 (Unaudited) Assets Investments, at value (cost $654,502,085) $ Dividends and interest receivable Receivable for Fund shares sold Other assets Total Assets Liabilities Payable to affiliates Payable to Adviser Payable for Fund shares redeemed Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Undistributed net investment income Undistributed net realized gain from investments Net unrealized appreciation on investments Net Assets $ Class A Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Maximum offering price per share ($37.24/0.9425)(1)(2) $ Investor Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Reflects a maximum sales charge of 5.75%. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on shares redeemed within eighteen months of purchase. Redemption price per share is equal to net asset value less any redemption or CDSC fees. The accompanying notes are an integral part of these financial statements. 13 SMEAD VALUE FUND Statement of Operations For the Six Months Ended May 31, 2014 (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Management fees Distribution fees – Investor Class Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Custody fees Reports to shareholders Legal fees Audit and tax fees Chief Compliance Officer fees Trustees’ fees Shareholder servicing fees – Class A Distribution fees – Class A Interest expense Other expenses Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 14 SMEAD VALUE FUND Statements of Changes in Net Assets Six Months Ended May 31, 2014 Year Ended (Unaudited) November 30, 2013 From Operations Net investment income $ $ Net realized gain from investments Change in net unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income – Investor Class ) ) Net investment income – Institutional Class ) ) Net realized gain on investment – Investor Class ) ) Net realized gain on investment – Institutional Class ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Class A — Proceeds from shares sold – Investor Class Proceeds from shares sold – Institutional Class Net asset value of shares issued to shareholders in payment of distributions declared – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Class A ) — Payments for shares redeemed – Investor Class ) ) Payments for shares redeemed – Institutional Class ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Undistributed Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. 15 SMEAD VALUE FUND – CLASS A SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2014(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Period $ Total Return(2)(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and recoupment of expenses(4) % After waivers and recoupment of expenses(4) % Ratio of net investment income to average net assets: Before waivers and recoupment of expenses(4) % After waivers and recoupment of expenses(4) % Portfolio turnover rate(3) % The Class A shares commenced operations on January 27, 2014. Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 16 SMEAD VALUE FUND – INVESTOR SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended May 31, Year Ended November 30, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions paid: From net investment income ) From net realized gain on investments ) ) — Total distributions paid ) Net Asset Value, End of Period $ Total Return(1) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and recoupment of expenses(3) % After waivers and recoupment of expenses(3) % Ratio of net investment income (loss) to average net assets: Before waivers and recoupment of expenses(3) % After waivers and recoupment of expenses(3) % Portfolio turnover rate(2) % Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 17 SMEAD VALUE FUND – INSTITUTIONAL SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period May 31, Ended Year Ended November 30, November 30, (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) From net realized gain on investments ) ) — — — Total distributions paid ) Net Asset Value, End of Period $ Total Return(2)(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and recoupment of expenses(4) % After waivers and recoupment of expenses(4) % Ratio of net investment income to average net assets: Before waivers and recoupment of expenses(4) % After waivers and recoupment of expenses(4) % Portfolio turnover rate(3) % (1)The Institutional Class shares commenced operations on December 18, 2009. (2)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (3)Not annualized for periods less than one year. (4)Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 18 SMEAD VALUE FUND Notes to Financial Statements May 31, 2014 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Smead Value Fund (the “Fund”) represents a distinct, diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund currently offers three classes of shares, Class A, the Investor Class and the Institutional Class. Effective September 29, 2009, the Fund renamed the then existing class as Investor class shares. The Investor Class is subject to a 0.25% distribution fee.Effective December 7, 2009, the Fund issued a new class of shares, Institutional Class shares, which commenced operations on December 18, 2009.Effective January 24, 2013, the Fund issued a new class of shares, Class A shares, which commenced operations on January 27, 2014.Class A shares are subject to a sales charge (load) on purchases and a 0.25% distribution fee.Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. The classes differ principally in their respective distribution expenses. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Smead Capital Management, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on The NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a 19 SMEAD VALUE FUND Notes to Financial Statements (Continued) May 31, 2014 (Unaudited) price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”).These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments.These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2014: Level 1 Level 2 Level 3 Total Equity Common Stocks(1) $ $
